Title: To Thomas Jefferson from Jacob Wagner, 29 January 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            Dep State 29 Jany 1806
                        
                        J. Wagner has the honr to refer the President to the memo below, explaining how far the Resol. is not
                            strictly complied with.
                        The letter from Mr. Cathcart to Mr. Eaton of 15th June 1801 is not in the Dep. State, but the substance of it
                            is recited in that of the former to the Secy. State of 15 Augt. 1802. & 2 July 1801 both of which are herewith, by
                            extracts.
                        =======
                  By the letter from Mr. Eaton to the Secy. State, dated 15 Septr. 1801, as quoted in
                            the Senate’s Resolution, must be meant one of the 5th. as there is none of the 15, & that of the
                            5th. otherwise answers the description.
                        =======
                  The Extract herewith from Com. Morris’ 30 March 1803 is furnished by the Navy Dep. as containing all they have
                            upon the subject.
                        =======
                  The letter from the Swedish Admiral to Hamet Bashaw is in neither Department.
                        In some instances extracts have been given, where copies were asked: the omissions being irrelevant &
                            otherwise improper to be sent.
                    